Title: From John Adams to Thomas Jefferson, 20 December 1814
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy December 20. 1814

The most exalted of our young Genius’s in Boston have an Ambition to See Montecello, its Library and Sage. I lately gave a Line of Introduction to Mr Everett, our most celebrated Youth: But his Calls at home, forced him back from Washington.
George Ticknor Esquire who will have the Honour to present this to you, has a reputation here, equal to the Character given him in the enclosed Letter from my Nephew, our Athenæum Man, whom you know.
As you are all Heluones Librorum I think you ought to have a Sympathy for each other.
I gave a Letter to Francis Gray a Son of our great Merchant and Patriot which I hope he will have the Honor to present in due time.
The Gentleman you recommended to me, to my great regret has not arrived. I hope no Misfortune has befallen him.
Paine, Lovell and Gerry are gone and left alone
John Adams